DETAILED ACTION
This Office Action is in response to the application filed on 28 May 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 10-13, 15, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izumi (US 6,340,818 B1; hereinafter Izumi).
In regards to claim 1, Izumi teaches a flat panel detector, comprising a first substrate (1) and a second substrate (2), wherein the first substrate comprises a driving circuit (col. 5/lns. 4-9; evidenced by (5)), the second substrate comprises a photosensitive element (col. 6/lns. 15-45; evidenced by (16/18)), the first substrate and the second substrate are arranged opposite to each other so as to be assembled (e.g. fig. 2: (2) is arranged on (1)), and the driving circuit is electrically connected (e.g. by (3)) with the photosensitive element to drive the photosensitive element (col. 5/lns. 10-16). 
In regards to claim 2, Izumi teaches the limitations discussed above in addressing claim 1. Izumi further teaches the limitations wherein the first substrate (1) further comprises a conductive connection 
In regards to claim 3, Izumi teaches the limitations discussed above in addressing claim 2. Izumi further teaches the limitations wherein the conductive connection portion (3) comprises a metal electrode, a conductive adhesive or a conductive spacer (col. 6/lns. 55-65: conductive connecting member).
In regards to claim 4, Izumi teaches the limitations discussed above in addressing claim 2. Izumi further teaches the limitations wherein the first substrate further comprises a first passivation layer (15), the first passivation layer is disposed between the conductive connection portion (3) and the driving circuit (evidenced by (5)), the first passivation layer comprises an opening region (evidenced by exposed (14); col. 5/lns. 57-65), and the conductive connection portion is disposed in the opening region (e.g. fig. 2).
In regards to claim 6, Izumi teaches the limitations discussed above in addressing claim 1. Izumi further teaches the limitations wherein the second substrate (2) further comprises a base substrate (10) and a transparent electrode layer (17) formed on the base substrate (col. 6/lns. 7-65; fig. 2), and the photosensitive element (16/18) is disposed at a side of the transparent electrode layer away from the base substrate and is electrically connected with the transparent electrode (e.g. fig. 2).
In regards to claim 7, Izumi teaches the limitations discussed above in addressing claim 1. Izumi further teaches the limitations further comprising a conductive adhesive (fig. 5(a): e.g. (22)), wherein the conductive adhesive is disposed between the first substrate (1) and the second substrate (2) to bond and assemble the first substrate with the second substrate (col. 9/lns. 10-12).
In regards to claim 8, Izumi teaches the limitations discussed above in addressing claim 1. Izumi further teaches the limitations wherein the driving circuit (evidenced by (5)) and the photosensitive 
In regards to claim 10, Izumi teaches the limitations discussed above in addressing claim 1. Izumi further teaches the limitations wherein the first substrate comprises a first base substrate (1), the second substrate (7) comprises a second base substrate, and the first base substrate or the second base substrate is made of glass or plastic (e.g. fig. 2).
In regards to claim 11, Izumi teaches the limitations discussed above in addressing claim 1. Izumi further teaches the limitations wherein the photosensitive element comprises a photodiode, and the photodiode is a photodiode of PIN type or a photodiode of PN type (col. 7/lns. 51-55: PIN).
In regards to claim 12, Izumi teaches the limitations discussed above in addressing claim 11. Izumi further teaches the limitations wherein a P-type layer, an I-type layer, and an N-type layer of the photodiode of PIN type are sequentially stacked in a direction in which the second substrate and the first substrate are opposite to each other (col. 7/lns. 51-55).
In regards to claim 13, Izumi teaches the limitations discussed above in addressing claim 1. Izumi further teaches the limitations further comprising a scan circuit, wherein the scan circuit is connected with the driving circuit and is configured to provide a scan signal to control the driving circuit (col. 7/lns. 56-67, col. 8/lns. 1-2).
In regards to claim 15, Izumi
In regards to claim 16, Izumi teaches the limitations discussed above in addressing claim 15. Izumi further teaches the limitations further comprising: forming a first passivation layer (15) comprising an opening region (evidenced by exposed (14)) on the driving circuit (col. 5/lns. 57-65); forming a conductive connection portion (3) in the opening region to connect the driving circuit (evidenced by (5)) with the photosensitive element ((16/18); col. 6/lns. 15-65).
In regards to claim 18, Izumi teaches the limitations discussed above in addressing claim 15. Izumi further teaches the limitations wherein forming the second substrate (2) comprising the photosensitive element (16/18) comprises forming a transparent electrode layer (17) on a base substrate (10) of the second substrate, and forming the photosensitive element at a side of the transparent electrode layer away from the second substrate (col. 6/lns. 7-65; fig. 2).
In regards to claim 19, Izumi teaches the limitations discussed above in addressing claim 15. Izumi further teaches the limitations further comprising: providing a conductive adhesive (fig. 5(a): e.g. (22)) between the first substrate (1) and the second substrate (2) to bond and assemble the first substrate with the second substrate (col. 9/lns. 10-12).
In regards to claim 20, Izumi teaches the limitations discussed above in addressing claim 1. Izumi further teaches the limitations wherein the photosensitive element is disposed on an entire surface of the second substrate (e.g. fig. 2: (16/18) is on an entire surface of (2)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumi as applied to claim 4 above, and further in view of Miyanaga et al. (US 9,048,094 B2; hereinafter Miyanaga).
In regards to claim 5, Izumi teaches the limitations discussed above in addressing claim 4. Izumi appears to be silent as to, but does not preclude, the limitations wherein the first passivation layer is a planarization layer so that the first substrate has a substantially flat surface. Miyanaga teaches, e.g. in fig. 15B, the limitations wherein the first passivation layer is a planarization layer (4020/4021) so that the first substrate (4001) has a substantially flat surface (col. 24/lns. 37-50, col. 26/lns. 43-60). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Izumi with the aforementioned limitations taught by Miyanaga to reduce the surface roughness and increase the reliability of a TFT device (Miyanaga col. 36/lns. 43-60).
Claim(s) 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumi as respectively applied to claims 1 and 15 above, and further in view of Miyamoto et al. (US 2021/0167026 A1; hereinafter Miyamoto).
In regards to claim 9, Izumi teaches the limitations discussed above in addressing claim 1. Izumi appears to be silent as to, but does not preclude, the limitations wherein the first substrate further comprises a light shielding layer, wherein the light shielding layer is disposed at a side of the driving circuit away from the first substrate, so as to be closer to the second substrate than the driving circuit. Miyamoto teaches the limitations wherein the first substrate further comprises a light shielding layer (e.g. (151)) [0608], wherein the light shielding layer is disposed at a side of the driving circuit (e.g. (167)) away from the first substrate (162), so as to be closer to the second substrate (101) than the driving circuit (fig. 6). It would have been obvious to one having ordinary skill in the art at the time the Izumi with the aforementioned limitations taught by Miyamoto to suppress the generation of noise in signals (Miyamoto Abstract).
In regards to claim 17, Izumi teaches the limitations discussed above in addressing claim 15. Izumi appears to be silent as to, but does not preclude, the limitations further comprising: providing a light shielding layer at a side of the driving circuit away from the first substrate, so that the light shielding layer is closer to the second substrate than the driving circuit after oppositely arranging the first substrate and the second substrate so as to assemble the first substrate with the second substrate. Miyamoto teaches the limitations further comprising: providing a light shielding layer (e.g. (151)) [0608] at a side of the driving circuit (e.g. (167)) away from the first substrate (162), so that the light shielding layer is closer to the second substrate (101) than the driving circuit after oppositely arranging the first substrate and the second substrate so as to assemble the first substrate with the second substrate (e.g. fig. 6). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Izumi with the aforementioned limitations taught by Miyamoto to suppress the generation of noise in signals (Miyamoto Abstract).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumi as applied to claim 1 above, and further in view of Hamano et al. (US 2008/0061678 A1; hereinafter Hamano).
In regards to claim 14, Izumi teaches the limitations discussed above in addressing claim 1. Izumi appears to be silent as to, but does not preclude, the limitations further comprising a voltage reading circuit, wherein the voltage reading circuit is connected with the driving circuit and is configured to read a voltage signal generated by the photosensitive element through the driving circuit. Hamano teaches the limitations further comprising a voltage reading circuit, wherein the voltage reading circuit is connected with the driving circuit and is configured to read a voltage signal generated by the photosensitive element through the driving circuit [0190]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Izumi with the aforementioned limitations taught by Hamano to allow for uniform exposure controlled by a driving circuit (Hamano [0190]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882.  The examiner can normally be reached on M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CALVIN Y. CHOI
Primary Examiner
Art Unit 2812